Pratt, J.
The findings of fact are sustained by the testimony, and fully justify the judgment rendered.
The use of the land is important to the plaintiffs’ business and no adequate compensation in damages could be obtained. At law no other damages could be obtained tha'n could be clearly established. But from the nature of the case the damages could not be proved with precision. After the plaintiffs’ business had been destroyed they would not be able to prove with any accuracy the amount of damages sustained.
If a court of equity could not grant relief in such a case *659the wrongdoer would have the benefit of all the doubts, and the law-abiding citizen be put to a great disadvantage. Where the damages resulting from the infringement of a party’s rights cannot be adequately proved, equity will intefere and forbid the injury.
The judgment must be affirmed, with costs.
Lykman, J., concurs; Barnard, P. J., not sitting.